EXHIBIT BELLE OF ORLEANS, L.L.C. d/b/a Amelia Belle Casino Page Belle of Orleans, L.L.C. d/b/a Amelia Belle Casino Condensed Statement of Operations (Unaudited) for the Nine Months Ended September 30, 2008 2 Condensed Statement of Changes in Member’s Equity (Unaudited) for the Nine Months Ended September 30, 2008 3 Condensed Statement of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2008 4 Notes to Condensed Financial Statements (Unaudited) 5 1 BELLE OF ORLEANS, L.L.C. d/b/a AMELIA BELLE CASINO CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) (in thousands) NineMonths Ended September 30, 2008 Operating Revenues: Casino $ 39,862 Food and beverage 2,540 Other 275 Less promotional allowances (3,487 ) Total net revenues 39,190 Operating Expenses; Casino 6,937 Food and beverage 2,208 Marketing, advertising and casino promotions 2,936 Gaming taxes and licenses 8,525 Administrative and general 5,365 Impairment of related party receivables 2,729 Depreciation and amortization 3,561 Total operating expenses 32,261 INCOME FROM OPERATIONS 6,929 INTEREST INCOME 12 NET INCOME $ 6,941 See accompanying notes to condensed financial statements (unaudited). 2 BELLE OF ORLEANS, L.L.C. d/b/a AMELIA BELLE CASINO CONDENSED STATEMENT OF CHANGES IN MEMBER’S EQUITY NINE MONTHS ENDED SEPTMEBER 30, 2008 (in thousands) COMMON MEMBER’S EQUITY BALANCE, JANUARY1, 2008 $ 56,480 Net income 6,941 Member distributions - BALANCE, SEPTEMBER 30, 2008 $ 63,421 See accompanying notes to condensed financial statements (unaudited). 3 BELLE OF ORLEANS, L.L.C. d/b/a AMELIA BELLE CASINO CONDENSED STATEMENT OF CASH FLOWS (UNAUDITED) (inthousands) NineMonths Ended September 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 6,941 Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization 3,561 Terminated project costs 254 Impairment of related party receivables 2,729 Insurance proceeds for property damage (6,939 ) Changes in operating assets and liabilities: Receivables 5 Inventories, prepaid expenses and other assets (560 ) Accounts payable (1,453 ) Accrued expenses and other liabilities 10,740 Related party receivables and payables, net (18,444 ) Net cash flows from operating activities (3,166 ) CASH FLOWS FROM INVESTING ACTIVITIES: Changes in insurance receivable for property damage 6,939 Additions to property and equipment (882 ) Net cash flows from investing activities 6,057 NET DECREASE IN CASH AND CASH EQUIVALENTS 2,891 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 6,358 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 9,249 See accompanying notes to condensed financial statements (unaudited). 4 BELLE OF ORLEANS, L.L.C. d/b/a AMELIA BELLE CASINO NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Basis of Presentation Belle of Orleans, L.L.C. (the “Company”) was acquired by Columbia Properties New Orleans, LLC (CPNO) on June 8, 2005. CPNO is a wholly owned subsidiary of Wimar Tahoe Corporation (WTC) (fka Tropicana Casinos and Resorts, Inc.).WTC is CPNO’s sole member.The Company owns and operates the Amelia Belle Casino, a riverboat casino in Amelia, Louisiana. Columbia Sussex Corporation (CSC), a company controlled by the sole shareholder of WTC, provides various services to the Company (see Note 4). In the opinion of management, the accompanying unaudited financial statements contain all adjustments, consisting only of normal recurring entries unless otherwise disclosed, necessary to present fairly the financial information of the Company for the interim periods presented and have been prepared in accordance with accounting principles generally accepted in the United States of America. The interim results reflected in the financial statements are not necessarily indicative of results expected for the full year or other periods. The financial statements herein should be read in conjunction with the accompanying audited financial statements and notes to the financial statements for the year ended December 31, 2007.Accordingly, footnote disclosure that would substantially duplicate the disclosure in the audited financial statements has been omitted in the accompanying unaudited financial statements. 2.
